            Case 1:20-cv-09298-AJN Document 34
                                            35 Filed 04/07/21
                                                     04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X                        
DESHIKA GAYMON,

                                   Plaintiffs,
                                                                 Index No. 20-cv- 09298 (AJN)
                 -against-
                                                                 [Proposed Form Of]
GRAMERCY SURGERY CENTER, INC.                                    JUDGMENT
d/b/a GRAMERCY SURGERY CENTER,
AUSTIN CHENG, JEFFREY FLYNN,
NELSON GRAMERCY,

                                    Defendants.
-------------------------------------------------------X

          On April 7, 2021 Plaintiff filed a notice of acceptance of offer of judgment pursuant to

 Rule 68 of the Federal Rules of Civil Procedure;

        NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

 That the Plaintiff DESHIKA GAYMON have judgment against Defendants GRAMERCY

 SURGERY CENTER, INC. d/b/a GRAMERCY SURGERY CENTER, AUSTIN CHENG,

 JEFFREY FLYNN and NELSON CHENG (collectively “Defendants”), jointly and severally, in

 the amount of $10,000 (Ten Thousand Dollars) which is inclusive of attorneys’ fees, costs, and

 expenses, damages, liquidated damages, and interest. Payment shall be due within 30 days of

 April 7, 2021. If payment is made, no further payment will be due from Defendants with respect

 to this matter, or any other matter.

          This judgment is intended to resolve, in full satisfaction, all of Plaintiff’s claims as

 alleged in the Complaint pertaining to this Action, including any reasonable attorneys’ fees and

 costs Plaintiff is demanding from Defendants. This offer is made for the purpose of Fed. R. Civ.

 P. 68 only, and neither it nor any judgment resulting from this offer may be construed as




                                                           -1-
          Case 1:20-cv-09298-AJN Document 34
                                          35 Filed 04/07/21
                                                   04/13/21 Page 2 of 2




an admission (a) of liability on the part of Defendants; or (b) that Plaintiff has suffered any

damage whatsoever.


Dated: $SULO, 2021

                                       _______________________
                                       HON. ALISON J. NATHAN




                                                -2-
